NUMBER 13-15-00117-CR

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


GUSTAVO RODRIGUEZ DE LA GARZA,                                           Appellant,

                                         v.

THE STATE OF TEXAS,                                                       Appellee.


                  On Appeal from the 370th District Court
                       of Hidalgo County, Texas.



                       ORDER ABATING APPEAL
             Before Justices Rodriguez, Garza, and Longoria
                            Order Per Curiam

      On May 21, 2015, appellant’s counsel filed a motion to dismiss this appeal;

however, the motion was not signed by appellant. See Tex. R. App. P. 42.2(a) (allowing

the voluntary dismissal of a criminal appeal but requiring “appellant and his or her

attorney” to sign the motion to dismiss). According to subsequent communications with

appellant’s counsel, appellant has been released from custody and counsel has been
unable to locate him.

       This sequence of events requires us to effectuate our responsibility to avoid further

delay and to preserve the parties' rights. See TEX. R. APP. P. 37.3(a)(1). Accordingly,

this appeal is ABATED and the cause REMANDED to the trial court. Upon remand, the

trial court shall utilize whatever means necessary to make appropriate findings and

recommendations concerning the following: (1) whether appellant can be located; (2)

whether appellant has abandoned his appeal; and (3) if any other orders are necessary

to ensure the proper and timely pursuit of appellant’s appeal.

       The trial court shall cause its findings and recommendations, together with any

orders it may enter regarding the aforementioned issues, to be included in a supplemental

clerk's record. Furthermore, the trial court shall cause a supplemental reporter's record

of any proceedings to be prepared. The supplemental clerk's record and supplemental

reporter's record, if any, shall be filed with the Clerk of this Court within thirty days from

the date of this order.

       IT IS SO ORDERED.

                                                         PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
3rd day of September, 2015.




                                              2